Citation Nr: 0200297	
Decision Date: 01/10/02    Archive Date: 01/16/02

DOCKET NO.  97-20 271A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Phoenix, 
Arizona


THE ISSUES

1.  Entitlement to service connection for peripheral 
neuropathy.

2.  Entitlement to service connection for acute and subacute 
peripheral neuropathy.

3.  Entitlement to service connection for chronic 
dermatological disorder.

4.  Entitlement to compensation under 38 U.S.C.A. § 1151 
(West 1991) for loss of left eye vision with retinal 
detachment.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

Appellant and his friend

ATTORNEY FOR THE BOARD

Artur F. Korniluk, Counsel


INTRODUCTION

The veteran had active military service from October 1963 to 
August 1966.  

This matter comes to the Board of Veterans' Appeals (Board) 
from Department of Veterans Affairs (VA) Phoenix Regional 
Office (RO) rating decisions which, in January 1996 denied 
service connection for peripheral neuropathy, chronic 
dermatological disorder, and entitlement to compensation 
under 38 U.S.C.A. § 1151 for loss of left eye vision, and in 
March 1997 denied service connection for acute and subacute 
peripheral neuropathy.

The Board notes that, although the veteran appears to have 
failed to strictly follow the procedures for filing timely 
substantive appeal relative to the aforementioned RO rating 
decisions in January 1996 and March 1997 (see 38 U.S.C.A. 
§ 7105 and 38 C.F.R. §§ 20.200, 20.302), an RO Hearing 
Officer found during the June 1999 hearing, and the Board 
concurs, that the veteran did perfect a timely appeal 
regarding the issues listed on the title page above.  See 
Rowell v. Principi, 
4 Vet. App. 9, 17 (1993).


REMAND

On his July 1997 substantive appeal, the veteran requested a 
hearing before a member of the Board and before an RO hearing 
officer.  On his February 1999 VA Form 9, he requested a 
Travel Board hearing.  Although an RO hearing was held in 
June 1999, the requested Travel Board hearing has not yet 
been scheduled.  Thus, such hearing must be scheduled 
pursuant to 38 C.F.R. §§ 20.703, 20.704 (2001).

Effective in November 2000, the law changed to provide that 
VA shall make reasonable efforts to assist veterans in 
obtaining evidence necessary to substantiate their claims for 
benefits, except that no assistance is required if there is 
no reasonable possibility that such assistance would aid in 
substantiating the claim.  See Veterans Claims Assistance Act 
of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (2000).  
This change in law is applicable to all claims filed on or 
after the date of enactment of VCAA, or filed before the date 
of enactment and not yet final as of that date.  See Karnas 
v. Derwinski, 1 Vet. App. 308 (1991).  Also recently, VA 
published final regulations implementing VCAA.  See 66 Fed. 
Reg. 45,630 (Aug. 29, 2001) (to be codified at 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159, and 3.326(a)).

To ensure full compliance with due process requirements, the 
case is REMANDED for the following action:

1.  The RO must review the claims file 
and ensure that all notification and 
development action required by VCAA is 
completed.  In particular, the RO 
should ensure that the new notification 
requirements and development procedures 
contained in sections 3 and 4 of VCAA, 
codified at 38 U.S.C.A. §§ 5102, 5103, 
5103A, and 5107 (West Supp. 2001), and 
recent regulatory changes implementing 
same, are satisfied.

2.  In accordance with appropriate 
procedures, the RO should schedule the 
veteran for a personal hearing before a 
traveling Member of the Board.  A copy 
of the notice to the veteran of the 
scheduling of the hearing should be 
placed in the record, keeping in mind 
the 30-day advance notice requirement 
specified at 38 C.F.R. § 19.76 (2001).

The case should then be returned to the Board for review, if 
in order.  

The veteran has the right to submit additional evidence and 
argument on the matter remanded to the RO.  Kutscherousky v. 
West, 12 Vet. App. 369 (1999).



		
	J. F. Gough
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2001), only a 
decision of the Board is appealable to the U.S. Court of 
Appeals for Veterans Claims.  This remand is in the nature of 
a preliminary order and does not constitute a decision of the 
Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) 
(2001).


